IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                           No. 01-30973

                         Summary Calendar
                       ____________________


     GWENTINA INGRAM, on her own behalf and on behalf of others
                         similarly situated

                                    Plaintiff - Appellant

          v.

     UNION CARBIDE CORPORATION

                                    Defendant - Appellee


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                             No. 01-0596
_________________________________________________________________
                           March 21, 2002

Before KING, Chief Judge, and HIGGINBOTHAM and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     After removal to the federal district court of Plaintiff-

Appellant Gwentina Ingram’s class action, which claims damages

under Louisiana law for injuries due to ethylene exposure, Ingram

appeals the district court’s order denying her motion to remand

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
the class action to state court.       For the following reason, we

dismiss the appeal.

                  I.   FACTUAL AND PROCEDURAL HISTORY

     On March 12, 2001, Plaintiff-Appellant Gwentina Ingram filed

a class action in Louisiana state court alleging that Defendant-

Appellee Union Carbide Corporation (“Union Carbide”) was

negligent under Louisiana law in emitting ethylene from its

chemical plant.    On March 7, 2001, Union Carbide removed the

class action to federal district court based on diversity of

citizenship, pursuant to 28 U.S.C. § 1441(a) (1994).       On April 2,

2001, Ingram filed a motion to remand the class action to state

court, alleging that removal to federal court pursuant to

§ 1441(a) was improper because her claimed damages fail to exceed

$75,000, the minimum amount that is required to be “in

controversy” in order to establish a federal court’s original

jurisdiction over a claim based on diversity of citizenship.          See

28 U.S.C. § 1332(a) (1994 & Supp. 2001).

     On July 19, 2001, the district court issued an order denying

the motion to remand.     The district court also certified its

order denying the motion to remand for interlocutory appeal to

this court, pursuant to 28 U.S.C. § 1292(b) (1994).       On August

21, 2001, in light of that certification, a motions panel of this

court authorized Ingram to appeal the district court’s order

denying her motion to remand the action to state court.



                                   2
         II.   JURISDICTION OVER THE INTERLOCUTORY APPEAL

     Union Carbide contends that this court has no jurisdiction

to hear an interlocutory appeal from the district court’s order

denying Ingram’s motion to remand.    This court has discretion to

exercise jurisdiction over an interlocutory appeal from a

district court’s order denying a motion to remand, which is not a

final order, only if the district court certifies its order for

appeal to this court properly pursuant to 28 U.S.C. § 1292(b).2

Aaron v. Nat’l Union Fire Ins. Co. of Pittsburg [sic] v. Am. Home

Ins. Group, 876 F.2d 1157, 1160 (5th Cir. 1989).   Section 1292(b)

requires the district court to deem the following criteria

satisfied to properly certify an order for interlocutory appeal:

that the “order involves a controlling question of law as to

which there is substantial ground for difference of opinion and

that an immediate appeal from the order may materially advance

the ultimate termination of the litigation.”   28 U.S.C. § 1292(b)

(emphasis added).

     In his written certification order, dated July 19, 2001, the

district judge struck the words “substantial” and “materially”

from the language of the certification.   The district court’s

certification reads as follows:


     2
        Interlocutory appeal to this court is not automatically
granted based on the district court’s certification of an order
for appeal pursuant to § 1292(b). We have discretion to decline
jurisdiction over such appeals notwithstanding a district court’s
proper certification. See 28 U.S.C. § 1292(b).

                                  3
     [T]his Court is of the opinion that this order [denying
     remand] involves a controlling question of law as to
     which there is substantial ground for difference of
     opinion and that an immediate appeal from the order may
     materially advance the ultimate termination of this
     litigation. Therefore, this Court certifies this ORDER
     as immediately appealable in accordance with 28 U.S.C.
     § 1292(b).


The district court order fails on its face to certify that the

amount-in-controversy question at issue satisfies the substantive

requirements of § 1292(b).   We consequently decline to exercise

jurisdiction over interlocutory appeal of that question.

                        III.   CONCLUSION

     For the foregoing reason, the appeal is DISMISSED.




                                 4